Citation Nr: 1442439	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for reduction mastectomy, bilateral, secondary to service-connected degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a copy of the hearing transcript is of record.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her bilateral breast reduction was performed to treat her service-connected DDD.  Specifically, the Veteran asserts that physicians recommended breast reduction surgery to relieve pressure and muscle spasms of the back.

On February 2013 VA examination, the examining physician's assistant opined that the claimed condition (reduction mastectomy) is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected DDD.  The examiner reasoned that while large breasts can cause upper back pain, there is no literature showing that it can cause degenerative joint disease (DJD) or aggravated her DJD of the spine.  The examiner further noted that the primary cause of DJD is the natural aging process, and secondary causes of DJD include obesity, injury, viral or bacterial infections, congenital joint disorders, a weakened immune system, prolonged misuse or overexertion, or illnesses like gout and diabetes.  This opinion is inadequate because it does not address the issue of whether the bilateral breast reduction was performed as a result of her service-connected degenerative disc disease.

Thus, the Board finds that an addendum opinion is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, therefore, must remand this matter so that the AOJ can obtain an addendum opinion in regards to whether the degenerative disc disease caused or aggravated her need for breast reduction surgery.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the VA physician who examined the Veteran in February 2013 for an addendum opinion regarding whether the Veteran's degenerative disc disease caused her to need for breast reduction surgery.

The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review. The examiner must specifically note on the addendum report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

After considering the Veteran's medical history and lay assertions, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease caused or aggravated her need for breast reduction surgery.

The examiner is advised that the Veteran is competent to report her symptoms and history, and that such reports must be acknowledged and considered in formulating any opinion.

2.  After the above-mentioned development has been completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


